Name: Commission Regulation (EEC) No 2011/91 of 10 July 1991 amending Regulation (EEC) No 1547/87 laying down detailed rules for applying Regulation (EEC) No 777/87 as regards the buying-in of intervention butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 11 . 7. 91 Official Journal of the European Communities No L 185/5 COMMISSION REGULATION (EEC) No 2011/91 of 10 July 1991 amending Regulation (EEC) No 1547/87 laying down detailed rules for applying Regulation (EEC) No 777/87 as regards the buying-in of intervention butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) and (3) of Regulation (EEC) No 1547/87 are hereby replaced by the following : '2 . Once it has been observed that for two weeks in succession, in a Member State or, in the United Kingdom and the Federal Republic of Germany, in a region, the market price is less than 92 % of the intervention price, the Commission shall establish buying-in by invitation to tender as provided for in Article 1 (3) of Regulation (EEC) No 777/87 in the Member State or region concerned.' ; '3 . Once it has been observed that for two weeks in succession, in a Member State or, as regards the United Kingdom and the Federal Republic of Germany, in a region, the market price is equal to or more than 92 % of the intervention price, buying-in by invitation to tender provided for in Article 1 (3) of Regulation (EEC) No 777/87 shall be suspended in the Member State or region concerned.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1991 /92 milk year. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular the first subparagraph of Article 7 a ( 1 ) and Article 7 (3) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder (3), as last amended by Regulation (EEC) No 1634/91 (4), abolished the obligation to reopen the standing invitations to tender for the purchase of butter provided for under Article 6(1 ) of Regulation (EEC) No 804/68 and lays down criteria for the opening and suspension of invitations to tender for the purchase of butter and skimmed-milk powder ; whereas, therefore, Article 1 of Commission Regulation (EEC) No 1 547/87 (% as last amended by Regulation (EEC) No 3777/90 (% should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 150, 15. 6. 1991 , p. 19 . (3) OJ No L 78, 20. 3 . 1987, p. 10. (4) OJ No L 150, 15. 6. 1991 , p. 26 . O OJ No L 144, 4. 6. 1987, p . 12. ¥) OJ No L 364, 28. 12. 1990, p . 6 .